Citation Nr: 0011255
Decision Date: 04/28/00	Archive Date: 09/08/00

DOCKET NO. 97-03 433               DATE APR 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to an increased (compensable) evaluation for right
ear hearing loss.

REPRESENTATION

Veteran represented by: Military Order of the Purple Heart

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to August
1957 and from November 1957 to November 1974. Service in Vietnam is
indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from an August 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO), which denied the
veteran's claim of entitlement to service connection for a skin
condition.

In June 1998, this case was before the Board. The Board denied the
veteran's claims of entitlement to service connection for tinnitus
and entitlement to a compensable evaluation for right ear hearing
loss. The Board also determined that the veteran's claim of
entitlement to service connection for a skin condition had been
previously denied by the RO in a May 1975 rating decision. The
Board proceeded to find, however, that new regulations regarding
exposure to Agent Orange had been implemented by VA after the May
1975 rating decision, and thus, a new basis of entitlement to
service connection had been created. The veteran's claim was
therefore reviewed on a de novo basis. See Spencer v. Brown, 17
F.3d 368 (Fed. Cir. 1994) (holding that a substantive change in
regulations may serve as a basis for a new claim). 1

After having reviewed the veteran's claim of entitlement to service
connection for a skin condition on a de novo basis, the Board then
proceeded to find that the claim was well-grounded within the
meaning of 38 C.F.R. 5107(a). A well-grounded

----------------------------------------------------------------
1 On review, it appears that the last final denial of the veteran's
claim of entitlement to service connection for a skin condition a
December 1986 Board decision. By that decision, the Board
determined that new and material evidence had not been submitted to
reopen a claim of entitlement to service connection for skin
condition. Because the new regulations regarding exposure to Agent
Orange additional substantive changes after the 1986 decision, the
Board's June 1998 decision to review the veteran's claim on a de
novo basis was correct. See Spencer, 17 F.3d 371-2. 

- 2 -

claim having been submitted, VA had a duty to assist the veteran in
the development of facts pertinent to that claim. In accordance
with this duty, the Board remanded this case to the RO for further
evidentiary development. Thereafter, in July 1999, the RO issued a
Supplemental Statement of the Case in which it continued to deny
the veteran's claim of entitlement service connection for skin
condition, claimed as secondary to exposure to herbicides. The
claims folder was subsequently returned to the Board.

In a VA Form 646 submitted in January 2000, the veteran's
accredited representative continued to raise the issue of
entitlement to service connection for tinnitus. However, as noted
above, this claim was denied by the Board in its June 1998 decision
and is thus no longer on appeal. To the extent that the veteran's
accredited representative is attempting to reopen the veteran's
claim of entitlement to service connection for tinnitus, this
matter is referred to the RO for appropriate action.

The issue of entitlement to a compensable evaluation for right ear
hearing loss is addressed in the remand portion of this decision.

FINDING OF FACT

The veteran has submitted evidence sufficient to justify a belief
by a fair and impartial individual that his claim of entitlement to
service connection for a skin condition is plausible.

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for a skin
condition is well grounded. 38 U.S.C.A. 5107(a) (West 1991).

- 3 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that service
connection may be granted for disability resulting from a disease
or injury incurred in or aggravated by military service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1999). That a condition
or injury occurred in service alone is not enough; there must be a
current disability resulting from that condition or injury.
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v.
Derwinski, 3 Vet. App. 223 (1992). Service connection may also be
granted for a disease first diagnosed after discharge when all of
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 C.F.R. 3.303(d).

For certain chronic diseases, service connection shall be granted
if the diseased manifested to a compensable degree within one year
after service. 38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38
C.F.R.  3.307, 3.309 (1999).

Service connection - herbicide exposure

If a veteran was exposed to an herbicide agent during active
military, naval, or air service, the following diseases will be
service-connected if the requirements of 3.307(a)(6) are met even
though there is no record of such disease during service, provided
further that the rebuttable presumptions of 3.307(d) are also
satisfied: chloracne or other acneform disease consistent with
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's
lymphoma, Acute and subacute peripheral neuropathy, porphyria
cutanea tarda, prostate cancer, respiratory cancers (cancer of the
lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or
mesothelioma). 38 U.S.C.A. 1116 (West 1991); 38 C.F.R. 3.309(e).

4 - 

A veteran who, during active military, naval, or air service,
served in the Republic of Vietnam during the Vietnam era and has a
disease listed at 3.309(e) shall be presumed to have been exposed
during such service to an herbicide agent, unless there is
affirmative evidence to establish that the veteran was not exposed
to any such agent during that service. 38 C.F.R. 3.307(a)(6)(iii).

A disease associated with exposure to herbicide agents listed in
3.309 will be considered to have been incurred in service under the
circumstances outlined in this section even though there is no
evidence of such disease during service provided that the disease
listed shall have become manifest to a degree of 10 percent or more
at any time after service, except that chloracne or other acneform
consistent with chloracne, porphyria cutanea tarda, and acute and
subacute peripheral neuropathy shall have become manifest to a
degree of 10 percent or more within a year, and respiratory cancers
within 30 years, after the last date on which the veteran was
exposed to an herbicide agent during active military, naval, or air
service. 38 C.F.R. 3.307(a)(6)(ii).

Notwithstanding the above, the United States Court of Appeals for
the Federal Circuit held in Combee v. Brown that when a veteran is
found not to be entitled to a regulatory presumption of service
connection for a given disability the claim must nevertheless be
reviewed to determine whether service connection can be established
on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044
(Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App.
78 (1993). As such, the Board must not only determine whether the
veteran has a disability which is recognized by VA as being
etiologically related to prior exposure to herbicide agents that
were used in Vietnam (See 38 C.F.R. 3.309(e)), but must also
determine whether his current disability is the result of active
service under 38 U.S.C.A. 1110 and 38 C.F.R. 3.303(d). In other
words, the fact that the veteran does not meet the requirements of
38 C.F.R. 3.309 does not in and of itself preclude him from
establishing service connection as he may, in the alternative,
establish service connection by way of proof of actual direct
causation, showing that his exposure to Agent Orange during service
caused his current disabilities. 38 U.S.C.A. 1110; 38 C.F.R.
3.303(d).

- 5 -                                                             
   
Analysis

The threshold question in any veteran's claim for service
connection is whether that claim is well grounded pursuant to 38
U.S.C.A. 5107(a). A well-grounded claim is one that is plausible,
meritorious on its own or capable of substantiation. See Murphy v.
Derwinski, 1 Vet. App. 78 (1990). In order for a claim to be well
grounded, there must be competent evidence of (1) a current
disability (a medical diagnosis); (2) incurrence or aggravation of
a disease or injury in service (lay or medical evidence); (3) a
nexus between the in-service injury or disease and the current
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498
(1995).

In this case, the Board finds that the veteran's claim of
entitlement to service connection for a. skin condition is well-
grounded within the meaning of 38 U.S.C.A. 5107(a). Specifically,
the Board notes that the record includes evidence of a current
diagnosis in the form of the June 1999 VA examination report, and
evidence of in-service incurrence in the form of service medical
records reflecting several instances of treatment for rashes in
service.

Although no medical examiner has specifically found that the
veteran's claimed skin condition is related to service, the Board
notes that in the absence of medical nexus evidence, the third
Caluza element can alternatively be satisfied by evidence of
continuity of symptomatology and medical or, in certain
circumstances, lay evidence of a nexus between the present
disability and the symptomatology. See Savage v. Gober, 10 Vet.
App. 488, 495 (1997). In this case, the veteran was treated for
rashes in service. There is evidence indicating that since that
time, he has experienced continuous rashes on his legs and thighs.
Based upon these continuous symptoms, several health care providers
have diagnosed the veteran with a variety of skin conditions. In
essence, although the veteran has not submitted competent medical
evidence of a nexus, the Board finds that he has submitted lay
evidence demonstrating a continuity of symptomatology, as well as
competent medical evidence linking those continuous symptoms to his
claimed skin condition.

- 6 -

Accordingly, the Board finds that the veteran's claim of
entitlement to service connection for a skin condition is well
grounded pursuant to 38 U.S.C.A. 5107(a); For the reasons and bases
set forth in the remand portion of this decision, the Board
believes that further development is necessary before the veteran's
claim can be properly adjudicated.

ORDER

The veteran's claim of entitlement to service connection for a skin
condition is well grounded. To this extent only, the appeal is
granted.

REMAND

As noted above, the veteran has submitted a well-grounded claim of
entitlement to service connection for a skin condition. Thus, VA
has a duty to assist the veteran in the development of facts
pertinent to his claim under 38 U.S.C.A. 5107(b).

In June 1998, the Board remanded this case to the RO for further
evidentiary development. Specifically, the Board instructed the RO
to provide the veteran with a VA dermatological examination in
order to determine the precise nature and etiology of his claimed
skin condition. In making this determination, the VA examiner was
instructed to perform all indicated tests and studies, including a
special Agent Orange examination, if necessary. The VA examiner was
further instructed to review the veteran's medical history and to
offer an opinion as to whether it was at least as likely as not
that any skin condition found was a result of Agent Orange
exposure. The rationale for any opinion expressed was to be
explained in detail.

The record reflects that the veteran was provided with the
requested dermatological examination in June 1999. However,
although the VA examiner was asked to determine the etiology of the
veteran's claimed skin condition, and to provide a

7 -

detailed rationale for any opinion expressed, the Board can find
only a diagnosis of nummular eczema and a statement indicating that
"[t]his condition does not appear to be a service-connected type of
problem." The Board does not believe that this opinion adequately
addresses the concerns set forth in the June 1998 remand. Instead
of addressing whether a relationship existed between the veteran's
claimed condition and service, and discussing the medical rationale
behind his conclusions, the VA examiner appears to have offered
merely a conclusory statement regarding the veteran's legal
entitlement to service connection.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held
that compliance by the Board or the RO with remand instructions is
neither optional nor discretionary. The Court further held that
where the remand orders of the Board or the Court are not complied
with, the Board errs as a matter of law when it fails to ensure
compliance.

The Board is of the opinion that the veteran must be provided with
a VA examination that fully addressed the nature and etiology of
the veteran's claimed skin condition or that provided a complete
rationale for any opinions discussed. Thus, in accordance with
Stegall, the Board finds that this case must be remanded to ensure
full compliance with the directives of the June 1998 remand.

The Board notes that in its June 1998 decision, it denied the
veteran's claim of entitlement to a compensable evaluation for
right ear hearing loss. Thereafter, in June 1999, the veteran
raised a new claim of entitlement to a compensable evaluation for
right ear hearing loss. This claim was denied by the RO in an
August 1999 rating decision. In a VA Form 646 submitted in January
2000, the veteran's accredited representative indicated that the
veteran wished to appeal that issue. This statement constitutes a
timely filed Notice of Disagreement. See 38 U.S.C.A. 7105; 38
C.F.R. 20.201, 20.302. The filing of a Notice of Disagreement
'initiates the appeal process and a Statement of the Case must be
issued. See 38 C.F.R. 19.26; 19.29 Manlicon v. West, 12 Vet. App.
238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410
(1995).

8 - 

Accordingly, this claim is remanded for the following actions:

1. The veteran should be scheduled for another VA dermatological
examination in order to determine the nature and etiology of his
claimed skin condition. The claims folder and a separate copy of
this remand must be made available for review by the examiner prior
to this examination. The examiner should be asked to provide a
diagnosis for any skin disorder found on examination. The examiner
should also be asked to thoroughly review the veteran's medical
history and to provide an opinion as to etiology for any condition
found on examination. In particular, the examiner should offer an
opinion as to whether it is at least as likely as not that such
skin disorder was related to any incident of service (to include
both the veteran's in- service treatment for rashes and/or exposure
to Agent Orange). The examiner should explain the medical findings
and principles which support his or her conclusions. The report of
the examination should be associated with the veteran's claims
folder.

2. Following completion of the foregoing, the RO should
readjudicate the veteran's claims of entitlement to service
connection for a skin condition. If the benefit sought on appeal
remains denied, the veteran and his accredited representative
should be furnished with copies of a Supplemental Statement of the
Case and given an opportunity to respond.

As to any issue as to which the veteran has filed a NOD and which
has not been addressed in any previous Statement of the Case, the
veteran should be provided

9 -

the opportunity to perfect a timely Substantive Appeal (VA Form 9).
Thereafter, the case should be returned to the Board, if in order.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

- 10 -



